Name: 80/680/EEC: Commission Decision of 25 June 1980 approving an amendment to the programme to promote the rationalization of treatment, processing and marketing of seed and propagating material in Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-22

 Avis juridique important|31980D068080/680/EEC: Commission Decision of 25 June 1980 approving an amendment to the programme to promote the rationalization of treatment, processing and marketing of seed and propagating material in Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 188 , 22/07/1980 P. 0005 - 0005****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 25 JUNE 1980 APPROVING AN AMENDMENT TO THE PROGRAMME TO PROMOTE THE RATIONALIZATION OF TREATMENT , PROCESSING AND MARKETING OF SEED AND PROPAGATING MATERIAL IN SCHLESWIG-HOLSTEIN PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/680/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 3 SEPTEMBER 1979 FORWARDED AN AMENDMENT TO THE PROGRAMME TO PROMOTE THE RATIONALIZATION OF TREATMENT , PROCESSING AND MARKETING OF SEED AND PROPAGATING MATERIAL IN SCHLESWIG-HOLSTEIN , WHICH HAD BEEN APPROVED BY THE COMMISSION DECISION OF 16 JULY 1979 ; WHEREAS THE SAID AMENDMENT ADAPTS THE PROGRAMME TO CURRENT DEVELOPMENTS AND IS CONSISTENT WITH THE OBJECTIVES AND PROVISIONS OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE AMENDMENT TO THE PROGRAMME TO PROMOTE THE RATIONALIZATION OF TREATMENT , PROCESSING AND MARKETING OF SEED AND PROPAGATING MATERIAL IN SCHLESWIG-HOLSTEIN , FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 3 SEPTEMBER 1979 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 25 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT